Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed February 25, 2021 have been fully considered but they are not persuasive with respect to Koldiaev '029.
	In response to the Applicant’s argument pertaining to, "wherein the test structure is not electrically connected to an integrated circuit." Applicant’s remarks address only the newly added limitations. Accordingly, Applicant respectfully asserts that the Office Action fails to establish that the cited portions of the cited art identically teach every element of Claim 1.” The Examiner disagrees. Koldiaev '029 teaches a structures (gate electrodes 2910 and 2920, sample site 2022) that are used to inspect a wafer but are not electrically connected to any integrated circuit.
	The rejection under Koldiaev '029 is repeated below with additional comments directed to the merits of the newly amended claims.


Claim Rejections - 35 USC§ 112
3. 	The amendments made to claim 33 overcomes the rejection set forth in the previous Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4. 	Claim(s) 1, 22, 30 - 39 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by
Koldiaev et al (US2015/0331029A1) (herein after Koldiaev ‘029)

	Regarding claim 1, Koldiaev ‘029 teaches, a semiconductor device fabrication structure (Figs 1A, 1B, 1C, para [0080] The systems and methods described herein can be integrated with the semiconductor fabrication/ production line.) comprising: a semiconductor substrate; (Figs 1A, 1B, 1C, para [0031] a sample wafer 2020,) a test structure supported on said semiconductor substrate,(Figs 9A, 9B, para [0073] Systems 2900 and 2900' use gate electrodes 2910 and 2920, respectively, made of a conductive material that is transparent in the visible light range. Such an electrode may touch a wafer 2020 to be inspected) said test structure comprising: an oxide layer contacting semiconductor to form an interfacial region; (Figs 9A, 9B, para [0073] Gate layer 2930 may be set upon a transparent carrier made 2936 of dielectric (Si02); Such an electrode may touch a wafer 2020 to be inspected) an electrically conducting region exposed to an ambient environment; (Figs 9A, 9B, para [0073] connected with an electrical contact 2932.) and an interconnect providing an electrical path between the electrically conducting region exposed to the ambient environment and the oxide layer, (Figs 9A, 9B, para [0073] These electrodes may comprise a transparent conductor gate layer 2930 made of a material such as ZnO, SnO or the like) wherein the test structure is configured to receive a beam of light from an optical metrology system at said interfacial region (Figs 1A, 1B, 1C, para [0031] The chuck 2030 includes or is set on X- and y-stages and optionally also a rotational stage for positioning a sample site 2022 across the wafer relative to where the laser(s) are aimed; The sample site 2022 can include one or more layers. The sample site 2022 can comprise a composite substrate including at least two layers. The sample site 2022 can include an interface between two dissimilar materials) and to produce second harmonic generated light that can be received by said optical metrology system; and wherein the test structure is not electrically connected to an integrated circuit. (Figs 1A, 1B, 1C, para [0031] a beam 2014 of reflected radiation directed at a detector 2040 will include an SHG signal; “gate electrodes 2910 and 2920 (the test structure) are not connected to an integrated circuit”)

	Regarding claim 22, Koldiaev ‘029 teaches, a system for characterizing a sample using second harmonic generation, (Figs 1A, 1B, 1C, para [0080] The systems and methods described herein can be configured to characterize the sample during fabrication or production of the semiconductor wafer; Figs 1A, 1B, 1C para [0031] A beam 2014 of reflected radiation directed at a detector 2040 will include an SHG signal) the system comprising: the metrology system comprising: an optical source configured to direct a light beam onto said sample; (Figs 1A, 1B, 1C, para [0036] As indicated by the double-arrow in FIG. 1C, the path of an "interrogation' beam 2016 taken off a beam splitter 2070 from primary beam 2012 can be lengthened or shortened to change its arrival timing relative to a "pump' beam 2018 wherein each of the beams are shown directed or aimed by various mirror elements 2072)a positioning system for altering the location the beam is incident on the sample; (Figs 1A, 1B, 1C, para [0031] optionally also a rotational stage for positioning a sample site 2022 across the wafer relative to where the laser(s) are aimed.) an optical detection system configured to receive second harmonic generated light from said sample; (Figs 1A, 1B, 1C, para [0031] A beam 2014 of reflected radiation directed at a detector 2040 will include an SHG signal) and electronics configured to control the location on said sample said light beam is incident using said positioning system (Figs 1A, 1B, 1C, para [0031] The chuck 2030 includes or is set on X- and y-stages and optionally also a rotational stage for positioning a sample site 2022 across the wafer relative to where the laser(s) are aimed.) and to receive a signal from said optical detection system based on said second harmonic generated light, (Figs 1A, 1B, 1C, para [0031] A beam 2014 of reflected radiation directed at a detector 2040 will include an SHG signal) wherein said electronics are configured to direct said light beam onto a test structure (Figs 9A, 9B, para [0073] Systems 2900 and 2900' use gate electrodes 2910 and 2920, respectively, made of a conductive material that is transparent in the visible light range. Such an electrode may touch a wafer 2020 to be inspected) comprising: an oxide layer contacting semiconductor to form an interfacial region; (Figs 9A, 9B, para [0073] Gate layer 2930 may be set upon a transparent carrier made 2936 of dielectric (SiO2)) an electrically conducting region exposed to an ambient environment; (Figs 9A, 9B, para [0073] connected with an electrical contact 2932.) and an interconnect providing an electrical path between the electrically conducting region (Figs 9A, 9B, para [0073] These electrodes may comprise a transparent conductor gate layer 2930 made of a material such as ZnO, SnO or the like) such that said light beam is incident on said interfacial region which produces second harmonic generated light that is received by said optical detection system, wherein the test structure is not electrically connected to an integrated circuit (Figs 1A, 1B, 1C, para [0031] The chuck 2030 includes or is set on X- and y-stages and optionally also a rotational stage for positioning a sample site 2022 across the wafer relative to where the laser(s) are aimed; The sample site 2022 can include one or more layers. The sample site 2022 can comprise a composite Substrate including at least two layers. The sample site 2022 can include an interface between two dissimilar materials; “sample site 2022 (the test structure) is not connected to an integrated circuit”)

	Regarding claim 30, Koldiaev ‘029 teaches, a method of determining a change in an electrical property associated with of an interfacial region of a semiconductor device due to process-induced charging effects, (Figs 9A, 9B, para [0047] Further modeling with Poisson/Transport solvers can be used to determine trap density in MOS-like structures and more exotic devices using charge carrier lifetimes and known trap energies. Specifically, the photo-injected current due to femto-second optical pulses induces bursts of charge carriers which reach the dielectric conduction band. The average value of this current can be related to carrier concentration and their lifetimes in the regions. The E-field across the interface is the proxy by which SHG measures these phenomena) the method comprising: providing a test structure (Figs 9A, 9B, para [0073] Systems 2900 and 2900' use gate electrodes 2910 and 2920, respectively, made of a conductive material that is transparent in the visible light range.) comprising: an interfacial region; (Figs 9A, 9B, para [0073] Such an electrode may touch a wafer 2020 to be inspected) a dielectric material over the interfacial region; (Figs 9A, 9B, para [0073] Gate layer 2930 may be set upon a transparent carrier made 2936 of dielectric (SiO2)) an electrically conducting region on a top surface of the dielectric material, wherein the test structure is not electrically connected to an integrated circuit (Figs 9A, 9B, para [0073] These electrodes may comprise a transparent conductor gate layer 2930 made of a material such as ZnO, SnO or the like; “gate electrodes 2910 and 2920 (the test structure) are not connected to an integrated circuit”) the electrically conducting region being exposed to an ambient environment; (Figs 9A, 9B, para [0073] connected with an electrical contact 2932.) and an interconnect providing electrical connectivity between the interfacial region and the electrically conducting region through the dielectric material; (Figs 9A, 9B, para [0073] These electrodes may comprise a transparent conductor gate layer 2930 made of a material such as ZnO, SnO or the like) directing radiation from at least one optical source of a metrology system on the interfacial region;(Figs 1A, 1B, 1C, 9A, 9B, para [0031] The chuck 2030 includes or is set on X- and y-stages and optionally also a rotational stage for positioning a sample site 2022 across the wafer relative to where the laser(s) are aimed) and detecting second harmonic generated light from the interfacial region by an optical detection system of the metrology system.(Figs 1A, 1B, 1C, para [0031] A beam 2014 of reflected radiation directed at a detector 2040 will include an SHG signal.)

	Regarding claim 31, Koldiaev ‘029 teaches the limitations of claim 30, which this claim depends on. Koldiaev ‘029 further teaches, wherein the interfacial region comprises a junction between a semiconductor layer and an oxide layer. (Figs 1A, 1B, 1C, 9A, 9B, para [0031] The chuck 2030 includes or is set on X- and y-stages and optionally also a rotational stage for positioning a sample site 2022 across the wafer relative to where the laser(s) are aimed; The sample site 2022 can include one or more layers. The sample site 2022 can comprise a composite substrate including at least two layers. The sample site 2022 can include an interface between two dissimilar materials)

	Regarding claim 32, Koldiaev ‘029 teaches the limitations of claim 30, which this claim depends on.
	Koldiaev ‘029 further teaches, further comprising determining a change in the electrical property associated with the interfacial region. (Figs 1A, 1B, 1C, 9A, 9B, para [0007] a plurality of measurements are made to monitor transient electric field decay associated with heterointerfaces controlling the decay period)

	Regarding claim 33, Koldiaev ‘029 teaches the limitations of claim 30, which this claim depends on.
	Koldiaev ‘029 further teaches, further comprising: providing a second test structure (Figs 1A, 1B, 1C, 9A, 9B, para [0080] The systems and methods described herein can be integrated with the semiconductor fabrication/production line.; Figs 9A, 9B, para [0073] Systems 2900 and 2900' use gate electrodes 2910 and 2920, respectively, made of a conductive material that is transparent in the visible light range. Such an electrode may touch a wafer 2020 to be inspected) comprising a second oxide region contacting semiconductor to form a second interfacial region; (Figs 9A, 9B, para [0080] The systems and methods described herein can be integrated with the semiconductor fabrication/production line.; Figs 1A, 1B, 1C, 9A, 9B, para [0073] Gate layer 2930 may be set upon a transparent carrier made 2936 of dielectric (SiO2); “Gate layer 2930 (the second oxide region)”) directing radiation from the at least one optical source on the second interfacial region; (Figs 1A, 1B, 1C, 9A, 9B, para [0031] The chuck 2030 includes or is set on X- and y stages and optionally also a rotational stage for positioning a sample site 2022 across the wafer relative to where the laser(s) are aimed) and detecting second harmonic generated light from the second interfacial region by an optical detection system of the metrology system. Figs 1A, 1B, 1C, 9A, 9B, para [0031] a beam 2014 of reflected radiation directed at a detector 2040 will include an SHG signal.)

	Regarding claim 34, Koldiaev ‘029 teaches the limitations of claim 33, which this claim depends on.
	Koldiaev ‘029 further teaches, wherein the second interfacial region is not electrically connected to an electrically conducting region. (Figs 1A, 1B, 1C, 9A, 9B, para [0073] Such an electrode may touch a wafer 2020 to be inspected, but need not as they may only be separated by a minimal distance.)

	Regarding claim 35, Koldiaev ‘029 teaches the limitations of claim 33, which this claim depends on.
	Koldiaev ‘029 further teaches, further comprising determining a change in the electrical property associated with the interfacial region of the test structure based on the second harmonic generated light from the interfacial region (Figs 2A, 2B, para [0039] the holes congregate mostly in the silicon valence band close to the Si/SiO2 interface. This separation of charge carriers due to excitation from the incident radiation or from internal photoemission contributes to the electric field(s) present inside the subject system, which in turn changes the SHG measured) and the second harmonic generated light from the second interfacial region. (Figs 2A, 2B, para [0039] the holes congregate mostly in the silicon valence band close to the Si/SiO2 interface. This separation of charge carriers due to excitation from the incident radiation or from internal photoemission contributes to the electric field(s) present inside the subject system, which in turn changes the SHG measured.)

	Regarding claim 36, Koldiaev ‘029 teaches the limitations of claim
22, which this claim depends on.
	Koldiaev ‘029 further teaches, wherein the system is configured to characterize the sample in-line while the sample is in a fabrication or production line. (Figs 1A, 1B, 1C, 9A, 9B, para [0080] the systems and methods described herein can be configured to characterize the sample during fabrication or production of the semiconductor wafer. Thus, the systems and methods can be used along a semiconductor fabrication line in a semiconductor fabrication facility. The systems and methods described herein can be integrated with the semiconductor fabrication/ production line.)

	Regarding claim 37, Koldiaev ‘029 teaches the limitations of claim 22, which this claim depends on.
	Koldiaev ‘029 further teaches, further comprising a pump source to provide pump radiation to the sample. (Figs 1A, 1B, 1C, 9A, 9B, para [0056] in this first example, a section of a sample to be interrogated is charged (typically by a laser) to saturation. In this example, a single source is used to generate as pump beam and probe beam, although separate pump and probe Sources can be used in other embodiments.)

	Regarding claim 38, Koldiaev ‘029 teaches the limitations of claim 30, which this claim depends on.
	Koldiaev ‘029 further teaches, wherein directing radiation on the interfacial region comprises applying pump radiation and probe radiation. (Figs 1A, 1B, 1C, 9A, 9B, para [0056] in this first example, a section of a sample to be interrogated is charged (typically by a laser) to saturation. In this example, a single source is used to generate as pump beam and probe beam, although separate pump and probe Sources can be used in other embodiments.)

	Regarding claim 39, Koldiaev ‘029 teaches the limitations of claim 30, which this claim depends on.
	Koldiaev ‘029 further teaches, wherein determining the change in the electrical property associated with the interfacial region of the sample (Figs 2A, 2B, para [0039] the holes congregate mostly in the silicon valence band close to the Si/Si02 interface. This separation of charge carriers due to excitation from the incident radiation or from internal photoemission contributes to the electric field(s) present inside the subject system, which in turn changes the SHG measured) is performed in-line while the sample is in a fabrication or production line. (Figs 1A, 1B, 1C, 9A, 9B, para [0080] the systems and methods described herein can be configured to characterize the sample during fabrication or production of the semiconductor wafer. Thus, the systems and methods can be used along a semiconductor fabrication line in a semiconductor fabrication facility. The systems and methods described herein can be integrated with the semiconductor fabrication/production line.)

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koldiaev et al US2015/0331036A1 "Field-biased second harmonic generation metrology" November 19, 2015: Various approaches can be used to interrogate a surface such as a surface of a layered semiconductor structure on a semiconductor wafer. Certain approaches employ Second Harmonic Generation and in some cases may utilize pump and .

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached on 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 


/J.O.N/
Examiner
Art Unit 2866



/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866